No opinion. Martuseello, Latham and Brennan, JJ., concur; Hopkins, Acting P. J., and Benjamin, J., concur in the affirmance as to defendant City of New York, but otherwise dissent and vote to reverse the judgment as to defendant Holobigian and to grant a new trial as to him, with the following memorandum: In our opinion, there was a jury question as to the liability of defendant Holobigian in view of the assumption of direction by him of the work under the excavation contract and, specifically, in directing the excavation contractor to dig to the depth of six feet when he was at least in possession of facts which would draw to his knowledge that an existing foundation wall was in the vicinity of the work and would be endangered by digging to that depth.